Case 1:20-cv-02439-MEH Document 39 Filed 12/22/20 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02439-MEH

PAYMENT BROKERS GROUP, LLC,

       Plaintiff,

v.

AGENTRA, LLC,
DAVID LINDSEY, individually and d/b/a BRIGHT IDEA DENTAL,
MYHEALTHPASS, LLC,
INNOVATIVE HEALTH INSURANCE PARTNERS, LLC, and
BID DENTAL LLC,

      Defendants.
_____________________________________________________________________________

                                   ORDER
_____________________________________________________________________________

Michael E. Hegarty, United States Magistrate Judge.

       Plaintiff Payment Brokers Group, LLC (“Plaintiff”) brings breach of contract claims

against the Defendants in its Second Amended Complaint (“SAC”). ECF 28. Defendants have

filed the present motion to dismiss (“Motion”) pursuant to Fed. R. Civ. P. 12(b)(6). ECF 34. The

Motion is fully briefed. ECF 35, 36. As set forth below, the Motion is granted in part and denied

in part, with leave to file a Third Amended Complaint.

                                       BACKGROUND

       The following are material, factual allegations (as opposed to legal conclusions, bare

assertions, or conclusory allegations) made by Plaintiff in its SAC, which are taken as true for

analysis under Fed. R. Civ. P. 12(b)(6) pursuant to Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Case 1:20-cv-02439-MEH Document 39 Filed 12/22/20 USDC Colorado Page 2 of 8




        Plaintiff alleges that it executed contracts with the Defendants, 1 each titled “Preferred

Pricing and Business Continuation Plan.” SAC at ⁋⁋ 10–13. Pursuant to these contracts,

“Defendants would receive a ‘Preferred Discount Rate’ for credit card and debit card processing

(2.89 Base Rate) as well as ACH transactions that go into effect as of March 1, 2019 for all

accounts controlled by Plaintiff.” Id. at ⁋ 14. Defendants were to continue processing transactions

at current dollar volumes or higher for not less than three years. Id. at ⁋ 15. Plaintiff asserts that

Defendants stopped processing at the current volumes and “instead drastically reduced their

volumes to take advantage of the ‘Preferred Pricing Structure.’” Id. at ⁋ 16. As a result,

“Defendants received millions of dollars in discounts that Defendants did not qualify for under

the four (4) contracts.” Id. at ⁋ 17. Plaintiff contends that it has been injured in an amount excess

of two million dollars. Id. at ⁋ 22.

                                       LEGAL STANDARDS

        The purpose of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) is to test the sufficiency

of the plaintiff’s complaint. Sutton v. Utah State Sch. For the Deaf & Blind, 173 F.3d 1226, 1236

(10th Cir. 2008). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context

of a motion to dismiss, means that the plaintiff pled facts which allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. Twombly requires

a two-prong analysis. First, a court must identify “the allegations in the complaint that are not

entitled to the assumption of truth,” that is, those allegations which are legal conclusions, bare




1
 Defendants allege confusion over whether Plaintiff asserts a contract was executed with
Defendants David Lindsey and BID Dental, LLC. The Court addresses that point below.
                                                   2
Case 1:20-cv-02439-MEH Document 39 Filed 12/22/20 USDC Colorado Page 3 of 8




assertions, or merely conclusory. Id. at 680. Second, the Court must consider the factual

allegations “to determine if they plausibly suggest an entitlement to relief.” Id. at 681. If the

allegations state a plausible claim for relief, such claim survives the motion to dismiss. Id. at 679.

       Plausibility refers “‘to the scope of the allegations in a complaint: if they are so general

that they encompass a wide swath of conduct, much of it innocent, then the plaintiffs ‘have not

nudged their claims across the line from conceivable to plausible.’” Khalik v. United Air Lines,

671 F.3d 1188, 1191 (10th Cir. 2012) (quoting Robbins v. Okla., 519 F.3d 1242, 1247 (10th Cir.

2008)). “The nature and specificity of the allegations required to state a plausible claim will vary

based on context.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011).

Thus, while the Rule 12(b)(6) standard does not require that a plaintiff establish a prima facie case

in a complaint, the elements of each alleged cause of action may help to determine whether the

plaintiff has set forth a plausible claim. Khalik, 671 F.3d at 1192. However, “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678. The complaint must provide “more than labels and conclusions”

or merely “a formulaic recitation of the elements of a cause of action,” so that “courts ‘are not

bound to accept as true a legal conclusion couched as a factual allegation.’” Twombly, 550 U.S.

at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Determining whether a complaint

states a plausible claim for relief will . . . be a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. “[W]here

the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct,” the complaint has made an allegation, “but it has not shown that the pleader is entitled

to relief.” Id. (quotation marks and citation omitted).




                                                  3
Case 1:20-cv-02439-MEH Document 39 Filed 12/22/20 USDC Colorado Page 4 of 8




                                              ANALYSIS

        Defendants raise two arguments in their Motion. First, Plaintiff “improperly equivocates

by alleging that ‘Defendant Lindsey and/or BID Dental executed a contract with Plaintiff.’” Mot.

at 2 (quoting SAC at ⁋ 11). Second, the SAC improperly “lumps together all Defendants when

alleging breach.” Id. at 3. The Court agrees with Defendants as to the former but disagrees as to

the latter.

I.      Defendant Lindsey and/or BID Dental

        The allegation at issue states, in its entirety,

        On or about March 1, 2019, Defendant Lindsey and/or BID Dental executed a
        contract with Plaintiff entitled “Preferred Pricing and Business Continuation Plan
        for Bright Idea Dental.” The contract is signed by David Lindsey for Bright Idea
        Dental. Upon information and belief, Bright Idea Dental is another name for BID
        Dental, LLC.

SAC at ⁋ 16. Defendants contend that the use of “and/or” improperly equivocates in violation of

proper pleading requirements. See Ayon v. Dent Denver Sch., 2013 WL 1786978, at *6 (D. Colo.

April 26, 2013) (“Indeed, the purpose of the plausibility requirement is to solve this very problem

by heightening the applicable pleading standards—i.e., to provide fair notice to defendants of the

actual grounds of the claim against them.”) (internal quotation marks and citation omitted); see

also Pennsylvania Employees Benefit Trust Fund v. Astrazeneca Pharmaceuticals LP, 2009 WL

2231686 at *3 (M.D.Fla.2009) (finding that the use of “and/or” suggests that the plaintiff itself is

unsure of its claims).

        In Avon, the plaintiff brought a claim for intentional interference with a contract, a claim

requiring a showing of personal animus. 2013 WL 1786978, at *5. As relevant here, the court

there found Plaintiff’s claim was deficient because Plaintiff stated that an individual “‘was’ acting

out of ‘personal animus’ in the third line of paragraph 81 of the Amended Complaint—and then,



                                                    4
Case 1:20-cv-02439-MEH Document 39 Filed 12/22/20 USDC Colorado Page 5 of 8




at the sixth line, Plaintiff state[d] that [the individual] ‘may’ have been motivated by ‘person [sic]

animus.’” Id. at *6. The court held that was an improper equivocation in violation of the pleading

standards under Twombly and Iqbal. Id.

       In its response, Plaintiff “concedes that discovery in this case may lead to determining one

of these Defendants is not proper, thus [explaining the inclusion of] the ‘or’ in Paragraph 28.”

Resp. at 4. Plaintiff further explains that the contract “was either signed in [Defendant Lindsey’s]

individual capacity or for ‘Bright Idea Dental.’” Id. However, that allegation is not in the SAC

and cannot be considered here. The SAC states that the “contract is signed by David Lindsey for

Bright Idea Dental.” SAC at ⁋ 11. The Court agrees with Defendants that Plaintiff equivocates.

In the beginning of the allegation, Plaintiff contends that Defendant Lindsey and/or BID Dental is

liable but then suggests that David Lindsey signed on behalf of (and thus not individually) Bright

Idea Dental—another name for BID Dental. While the Court recognizes that the equivocation in

Avon occurred in an element of a claim, the Court finds no material difference here in which the

equivocation occurs with regard to the liable defendant. Defendant Lindsey should be afforded

the proper notice of whether he is potentially liable for the alleged breach of contract. Therefore,

the Court grants Defendants’ Motion with regard to Defendants Lindsey and BID Dental.

II.    Breach

       Defendants contend that all claims should be dismissed because they do not have fair notice

of “how each Defendant purportedly wronged Plaintiff.” Mot. at 3. Specifically, Defendants

allege that they

       cannot tell whether Plaintiff contends that (a) each and every Defendant lowered
       its transaction volume from March 2017; (b) less than all but more than one
       Defendant lowered their transaction volumes (since the allegations of breach refer
       to Defendants, plural); or (c) Defendants’ transaction volume in the aggregate
       lowered, leaving open the possibility that one Defendant lowered its transaction



                                                  5
Case 1:20-cv-02439-MEH Document 39 Filed 12/22/20 USDC Colorado Page 6 of 8




        volume to such an extent that the aggregate transaction volume of all Defendants
        fell below March 2017 levels.

Id. at 3–4.

        Plaintiff responds that the SAC is unequivocally clear: the SAC “states that all of the

Defendants lowered their processing volumes.” Resp. at 7. Defendants contend that accepting

Plaintiff’s interpretation would require the Court to take a liberal construction of the SAC—an

improper action since Plaintiff is not pro se—because there are three possible interpretations of

the allegations as mentioned above. Reply at 4.

        The Court is not persuaded by Defendants’ arguments. Defendants would have the Court

believe that Plaintiff’s allegations at paragraphs 16 and 20 are unclear and fail to put Defendants

on notice of the claims. Plaintiff has four separate allegations concerning the execution of

contracts with each of the Defendants. SAC at ⁋⁋ 10–13. The next paragraph states that “[u]nder

each of the contracts, Defendants would receive a “Preferred Discount Rate’ for credit card and

debit card processing . . .” Id. at ⁋ 14. The Court finds this paragraph to unequivocally mean all

Defendants. Then, Plaintiff alleges that “[a]s consideration for the ‘Preferred Discount Rate,’ each

of these contracts required Defendants to continue to process transactions at the current dollar

volumes of higher for a period of not less than three (3) years.” Id. at ⁋ 15. Again, the Court finds

(and Defendants do not contest) that this allegation references all Defendants.

        Defendants argue that the next paragraph becomes unclear as to what Defendants are being

accused: “Following the execution of the contracts, Defendants ceased processing at the then

current volumes and instead drastically reduced their volumes to take advantage of the ‘Preferred

Pricing Structure.’” Id. at ⁋ 16. The Court recognizes that this allegation lacks the “each of”

phrase used in the preceding two allegations. But there is no indication or reason to believe that

Plaintiff suddenly switched to referencing less than all Defendants in this allegation, especially

                                                  6
Case 1:20-cv-02439-MEH Document 39 Filed 12/22/20 USDC Colorado Page 7 of 8




since Plaintiff demonstrated ability to distinctly separate Defendants earlier in the SAC when

discussing the execution of the contracts. Moreover, paragraph 17 alleges that the Defendants’

actions caused them to receive millions of dollars “under the four (4) contracts.” SAC at ⁋ 17.

While not explicit, this allegation implies that Plaintiff alleges a breach of each of the contracts.

Therefore, taken as a whole, the Court finds that Plaintiff has plausibly pleaded the breach element

of its breach of contract claims in the SAC.

III.   Leave to Amend

       Defendants urge the Court to deny Plaintiff leave to amend in the event the Court grants

any part of their Motion. Specifically, Defendants contend that denial of leave to amend is

appropriate for “repeated failure to cure deficiencies” and “futility of an amendment.” Mot. at 4

(quoting Triplett v. LeFlore Cty., Okla., 712 F.2d 444, 446 (10th Cir. 1983)).

       Rule 15 of the Federal Rules of Civil Procedures states that after the deadline for amending

a pleading as a matter of course, “a party may amend its pleading only with the opposing party’s

written consent or the court’s leave. The court should freely give leave when justice so requires.”

Fed. R. Civ. P. 15(a)(2). “Refusing leave to amend is generally only justified upon a showing of

undue delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure

deficiencies by amendments previously allowed, or futility of amendment.” Maloney v. City of

Pueblo, 323 F.R.D. 358, 360 (D. Colo. 2018) (quoting Frank v. U.S. West, Inc., 3 F.3d 1357, 1365

(10th Cir. 1993)).

       The Court finds Defendants’ arguments unpersuasive. Plaintiff filed its First Amended

Complaint (‘FAC”), ECF 11, in response to this Court’s order to show cause, ECF 6. Plaintiff

amended as a matter of course solely to address jurisdictional questions raised by the Court.

Defendants then filed their first motion to dismiss. ECF 18. Subsequently, Plaintiff moved to



                                                 7
Case 1:20-cv-02439-MEH Document 39 Filed 12/22/20 USDC Colorado Page 8 of 8




amend its FAC, in part, to correct deficiencies identified by Defendants. ECF 22. The Court gave

Plaintiff leave to file its SAC. Like with their previous motion, Defendants continue to argue that

Plaintiff improperly lumps all Defendants together. The Court does not agree with that argument

and thus finds Plaintiff did not fail to cure that prior deficiency. Further, Defendants could not

have previously raised their argument of equivocation since Plaintiff added Defendant BID Dental

and the “and/or” language as part of its SAC. Plaintiff has not had an opportunity to address this

issue. Also, the Court does not find that allowing amendment will be futile. Consequently, the

Court finds that, in the interests of justice, Plaintiff should be afforded a chance to amend to correct

the deficiency identified in this Order.

                                           CONCLUSION

        Defendants’ Motion [filed November 10, 2020; ECF 34] is granted in part and denied in

part. The Motion is granted with respect to Defendant David Lindsey and BID Dental, LLC; the

claims against them are dismissed without prejudice, with leave to file a Third Amended

Complaint. The Motion is denied in all other respects.

        Respectfully submitted this 22nd day of December, 2020, at Denver, Colorado.

                                                        BY THE COURT:




                                                        Michael E. Hegarty
                                                        United States Magistrate Judge




                                                   8
